Case 3:19-mj-01094-BN Document 12 Filed 12/17/19                 Page 1 of 25 PageID 32

                                                                           CLOSED,INTERPRETER
                             U.S. District Court
                      Northern District of Texas (Dallas)
             CRIMINAL DOCKET FOR CASE #: 3:19−mj−01094−BN−1

Case title: USA v. Luna                                      Date Filed: 12/10/2019
Other court case number: CR−19−576 U.S. Dist. Court E. Dist. Date Terminated: 12/17/2019
                         of New York, Brooklyn

Assigned to: Magistrate Judge
David L. Horan

Defendant (1)
Genaro Garcia Luna                  represented by Rose L Romero
TERMINATED: 12/17/2019                             Law Offices of Romero | Kozub
                                                   235 NE Loop 820
                                                   Suite 310
                                                   Fort Worth, TX 76053
                                                   682−267−1351
                                                   Fax: 817−887−2288
                                                   Email: rose.romero@romerokozub.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED
                                                   Designation: Retained
                                                   Bar Status: Admitted/In Good Standing

Pending Counts                                     Disposition
None

Highest Offense Level
(Opening)
None

Terminated Counts                                  Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                         Disposition
Out of district arrest out of the
Eastern District of New York,
Brooklyn Division. Charging the
                                                                                                1
Case 3:19-mj-01094-BN Document 12 Filed 12/17/19                   Page 2 of 25 PageID 33

defendant with International
Cocaine Distribution Conspiracy,
in violation of21 U.S.C. §§ 963,
960(b)(1)(B)(ii) and 959(d);
Conspiracy to Distribute and
Possess with Intent to Distribute
Cocaine, in violation of 21
U.S.C. §§ 846 and 841 (b)(1
)(A)(ii)(II)



Plaintiff
USA                                             represented by Rick Alan Calvert−DOJ, Jr
                                                               US Attorney's Office
                                                               1100 Commerce Street, 3rd Floor
                                                               Dallas, TX 75242
                                                               214−659−8675
                                                               Email: rick.calvert@usdoj.gov
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: US Attorney's Office
                                                               Bar Status: Admitted/In Good Standing

 Date Filed     #   Page Docket Text
 12/10/2019           25 Arrest (Rule 5) of Genaro Garcia Luna. Case Number CR−19−576 from U.S.
                         District Court for Eastern District of New York, Brooklyn Division. (mcrd)
                         (Entered: 12/10/2019)
 12/10/2019     1       4 MOTION for Detention filed by USA as to Genaro Garcia Luna. Attorney Rick
                          Alan Calvert−DOJ, Jr added to party USA (pty:pla). (mcrd) (Entered:
                          12/10/2019)
 12/10/2019           24 Arrest of Genaro Garcia Luna. (mcrd) (Entered: 12/10/2019)
 12/10/2019     2     15 Minute Entry for proceedings held before Magistrate Judge David L. Horan:
                         Initial Appearance as to Genaro Garcia Luna held on 12/10/2019. Date of
                         Arrest: 12/10/2019. Location interval set to: LC. Attorney Appearances: AUSA
                         − Rick Calvert; Defense − Rose Romero. (No exhibits) Time in Court − :07.
                         (Court Reporter: Digital File) (Interpreter Yovana Gonzalez.) (USPO N/A.)
                         (mcrd) (Entered: 12/10/2019)
 12/10/2019     3          (Document Restricted) CJA 23 Financial Affidavit by Genaro Garcia Luna.
                           (mcrd) (Entered: 12/10/2019)
 12/10/2019     4     16 NOTICE OF ATTORNEY APPEARANCE by Rose L Romero appearing for
                         Genaro Garcia Luna. (mcrd) (Entered: 12/10/2019)
 12/10/2019     5     17 WAIVER of Rule 5 Hearings by Genaro Garcia Luna. (mcrd) (Entered:
                         12/10/2019)
 12/10/2019     6     18 ORDER OF TEMPORARY DETENTION as to Genaro Garcia Luna: Detention
                         Hearing set for 12/17/2019 01:00 PM before Magistrate Judge David L. Horan.

                                                                                                        2
Case 3:19-mj-01094-BN Document 12 Filed 12/17/19                  Page 3 of 25 PageID 34


                      (Ordered by Magistrate Judge David L. Horan on 12/10/2019) (mcrd) (Entered:
                      12/10/2019)
12/13/2019    7       Notice of Filing of Official Electronic Transcript of Initial Appearance−Rule 5
                      Arrest Proceedings as to Genaro Garcia Luna held on 12/10/2019 before Judge
                      David L. Horan. Parties are notified of their duty to review and request redaction
                      of the transcript. See Misc Order (MO) 61 and Special Order (SO) 19−1. If the
                      transcript contains information that should be redacted under SO 19−1, contact
                      the Operations Assistance Team at (214)753−2240 immediately. If the transcript
                      contains personal identifiers that must be redacted under MO 61, Fed.R.Civ.P.
                      5.2 or Fed.R.Crim.P. 49.1, or if the transcript contains the name of a minor child
                      victim or a minor child witness that must be redacted under 18 U.S.C. § 3509,
                      file a Redaction Request − Transcript within 21 days. If no action is taken, the
                      entire transcript will be made available through PACER without redaction after
                      90 calendar days. The clerk will mail a copy of this notice to parties not
                      electronically noticed. (9 pages) Court Reporter/Transcriber Kathy Rehling,
                      kathyrehlingtranscripts@gmail.com, Telephone number 972−786−3063. A copy
                      of the transcript may be purchased from the court reporter or viewed at the
                      clerk's office. Redaction Request under SO 19−1, due immediately. Redaction
                      Request due 1/3/2020. Redacted Transcript Deadline set for 1/13/2020. Release
                      of Transcript Restriction set for 3/12/2020. (Rehling, Kathy) (Entered:
                      12/13/2019)
12/17/2019    8   19 Minute Entry for proceedings held before Magistrate Judge David L. Horan:
                     Detention Hearing as to Genaro Garcia Luna held on 12/17/2019. Location
                     interval set to: LC. Attorney Appearances: AUSA − Rick Calvert; Defense −
                     Rose Romero. (No exhibits) Time in Court − :06. (Court Reporter: Shawn
                     McRoberts) (Interpreter Mike Mahler.) (mcrd) (Entered: 12/17/2019)
12/17/2019    9   20 WAIVER of Rule 5 Hearings by Genaro Garcia Luna. (mcrd) (Entered:
                     12/17/2019)
12/17/2019   10   21 ORDER OF DETENTION as to Genaro Garcia Luna. (Ordered by Magistrate
                     Judge David L. Horan on 12/17/2019) (mcrd) (Entered: 12/17/2019)
12/17/2019   11   22 Report of Proceedings under Rule 5(c)(3) and 5.1 as to Genaro Garcia Luna.
                     Defendant is removed forthwith to the district in which he is charged.
                     Paperwork sent to Eastern District of New York, Brooklyn Division. (Ordered
                     by Magistrate Judge David L. Horan on 12/17/2019) (mcrd) (Entered:
                     12/17/2019)




                                                                                                           3
Case
 Case3:19-mj-01094-BN
      3:19-mj-01094-BN Document
                        Document12
                                 1 Filed 12/10/19
                                         12/17/19   Page 1
                                                         4 of 11
                                                              25 PageID 1
                                                                        35




                                                                             4
Case
 Case3:19-mj-01094-BN
      3:19-mj-01094-BN Document
                        Document12
                                 1 Filed 12/10/19
                                         12/17/19   Page 2
                                                         5 of 11
                                                              25 PageID 2
                                                                        36




                                                                             5
Case
 Case3:19-mj-01094-BN
      3:19-mj-01094-BN Document
                        Document12
                                 1 Filed 12/10/19
                                         12/17/19   Page 3
                                                         6 of 11
                                                              25 PageID 3
                                                                        37




                                                                             6
Case
 Case3:19-mj-01094-BN
      3:19-mj-01094-BN Document
                        Document12
                                 1 Filed 12/10/19
                                         12/17/19   Page 4
                                                         7 of 11
                                                              25 PageID 4
                                                                        38




                                                                             7
Case
 Case3:19-mj-01094-BN
      3:19-mj-01094-BN Document
                        Document12
                                 1 Filed 12/10/19
                                         12/17/19   Page 5
                                                         8 of 11
                                                              25 PageID 5
                                                                        39




                                                                             8
Case
 Case3:19-mj-01094-BN
      3:19-mj-01094-BN Document
                        Document12
                                 1 Filed 12/10/19
                                         12/17/19   Page 6
                                                         9 of 11
                                                              25 PageID 6
                                                                        40




                                                                             9
Case
 Case3:19-mj-01094-BN
       3:19-mj-01094-BNDocument
                        Document121 Filed
                                    Filed12/17/19
                                          12/10/19 Page
                                                   Page10
                                                        7 of
                                                          of11
                                                             25 PageID
                                                                PageID741




                                                                            10
Case
 Case3:19-mj-01094-BN
       3:19-mj-01094-BNDocument
                        Document121 Filed
                                    Filed12/17/19
                                          12/10/19 Page
                                                   Page11
                                                        8 of
                                                          of11
                                                             25 PageID
                                                                PageID842




                                                                            11
Case
 Case3:19-mj-01094-BN
       3:19-mj-01094-BNDocument
                        Document121 Filed
                                    Filed12/17/19
                                          12/10/19 Page
                                                   Page12
                                                        9 of
                                                          of11
                                                             25 PageID
                                                                PageID943




                                                                            12
Case
Case3:19-mj-01094-BN
     3:19-mj-01094-BN Document
                      Document12
                               1 Filed
                                 Filed12/10/19
                                       12/17/19 Page
                                                Page10
                                                     13of
                                                       of11
                                                          25 PageID
                                                             PageID10
                                                                    44




                                                                         13
Case
Case3:19-mj-01094-BN
     3:19-mj-01094-BN Document
                      Document12
                               1 Filed
                                 Filed12/10/19
                                       12/17/19 Page
                                                Page11
                                                     14of
                                                       of11
                                                          25 PageID
                                                             PageID11
                                                                    45




                                                                         14
Case
 Case3:19-mj-01094-BN
       3:19-mj-01094-BNDocument
                        Document122 Filed
                                    Filed12/17/19
                                          12/10/19 Page
                                                   Page15
                                                        1 of
                                                          of125PageID
                                                                PageID1246




                                                                             15
Case
 Case3:19-mj-01094-BN
       3:19-mj-01094-BNDocument
                        Document124 Filed
                                    Filed12/17/19
                                          12/10/19 Page
                                                   Page16
                                                        1 of
                                                          of125PageID
                                                                PageID1547




                                                                             16
Case
 Case3:19-mj-01094-BN
       3:19-mj-01094-BNDocument
                        Document125 Filed
                                    Filed12/17/19
                                          12/10/19 Page
                                                   Page17
                                                        1 of
                                                          of125PageID
                                                                PageID1648




                                                                             17
Case
 Case3:19-mj-01094-BN
       3:19-mj-01094-BNDocument
                        Document126 Filed
                                    Filed12/17/19
                                          12/10/19 Page
                                                   Page18
                                                        1 of
                                                          of125PageID
                                                                PageID1749




                                                                             18
Case
 Case3:19-mj-01094-BN
       3:19-mj-01094-BNDocument
                        Document128 Filed
                                    Filed12/17/19
                                          12/17/19 Page
                                                   Page19
                                                        1 of
                                                          of125PageID
                                                                PageID2750




                                                                             19
Case
 Case3:19-mj-01094-BN
       3:19-mj-01094-BNDocument
                        Document129 Filed
                                    Filed12/17/19
                                          12/17/19 Page
                                                   Page20
                                                        1 of
                                                          of125PageID
                                                                PageID2851




                                                                             20
Case
 Case3:19-mj-01094-BN
      3:19-mj-01094-BN Document
                        Document12
                                 10 Filed
                                     Filed12/17/19
                                           12/17/19 Page
                                                     Page21
                                                          1 of 1
                                                               25 PageID
                                                                   PageID29
                                                                          52




                                                                               21
Case
 Case3:19-mj-01094-BN
      3:19-mj-01094-BN Document
                        Document12
                                 11 Filed
                                     Filed12/17/19
                                           12/17/19 Page
                                                     Page22
                                                          1 of 2
                                                               25 PageID
                                                                   PageID30
                                                                          53




                                                                               22
Case
 Case3:19-mj-01094-BN
      3:19-mj-01094-BN Document
                        Document12
                                 11 Filed
                                     Filed12/17/19
                                           12/17/19 Page
                                                     Page23
                                                          2 of 2
                                                               25 PageID
                                                                   PageID31
                                                                          54




                                                                               23
  Case 3:19-mj-1094 NEF for Docket Entry   Filed 12/10/2019 Page 1 of 1
Case 3:19-mj-01094-BN Document 12 Filed 12/17/19 Page 24 of 25 PageID 55

MIME−Version:1.0
From:ecf_txnd@txnd.uscourts.gov
To:Courtmail@localhost.localdomain
Bcc:
−−Case Participants: Magistrate Judge David L. Horan (daniel_emam@txnd.uscourts.gov,
judge_horan@txnd.uscourts.gov, shakira_todd@txnd.uscourts.gov,
tim_morrison@txnd.uscourts.gov, tomi_repass@txnd.uscourts.gov)
−−Non Case Participants:
−−No Notice Sent:

Message−Id:11981065@txnd.uscourts.gov
Subject:Activity in Case 3:19−mj−01094−BN USA v. Luna Arrest
Content−Type: text/html

If you need to know whether you must send the presiding judge a paper copy of a document that you
have docketed in this case, click here: Judges' Copy Requirements. Unless exempted, attorneys who are
not admitted to practice in the Northern District of Texas must seek admission promptly. Forms and
Instructions found at www.txnd.uscourts.gov. If admission requirements are not satisfied within 21
days, the clerk will notify the presiding judge.

                                          U.S. District Court

                                       Northern District of Texas

Notice of Electronic Filing


The following transaction was entered on 12/10/2019 at 4:11 PM CST and filed on 12/10/2019

Case Name:       USA v. Luna
Case Number:     3:19−mj−01094−BN *SEALED*
Filer:
Document Number: No document attached
Docket Text:
Arrest of Genaro Garcia Luna. (mcrd)


3:19−mj−01094−BN *SEALED*−1 No electronic public notice will be sent because the case/entry is
sealed.




                                                                                                        24
  Case 3:19-mj-1094 NEF for Docket Entry   Filed 12/10/2019 Page 1 of 1
Case 3:19-mj-01094-BN Document 12 Filed 12/17/19 Page 25 of 25 PageID 56

MIME−Version:1.0
From:ecf_txnd@txnd.uscourts.gov
To:Courtmail@localhost.localdomain
Bcc:
−−Case Participants: Magistrate Judge David L. Horan (daniel_emam@txnd.uscourts.gov,
judge_horan@txnd.uscourts.gov, shakira_todd@txnd.uscourts.gov,
tim_morrison@txnd.uscourts.gov, tomi_repass@txnd.uscourts.gov)
−−Non Case Participants:
−−No Notice Sent:

Message−Id:11978174@txnd.uscourts.gov
Subject:Activity in Case 19−1094 Sealed v. Sealed (Redacted Notice)
Content−Type: text/html

If you need to know whether you must send the presiding judge a paper copy of a document that you
have docketed in this case, click here: Judges' Copy Requirements. Unless exempted, attorneys who are
not admitted to practice in the Northern District of Texas must seek admission promptly. Forms and
Instructions found at www.txnd.uscourts.gov. If admission requirements are not satisfied within 21
days, the clerk will notify the presiding judge.

                                          U.S. District Court

                                      Northern District of Texas

Notice of Electronic Filing


The following transaction was entered on 12/10/2019 at 8:38 AM CST and filed on 12/10/2019

Case Name:       USA v. SEALED
Case Number:     3:19−mj−01094−BN *SEALED*
Filer:
Document Number: No document attached
Docket Text:
Arrest (Rule 5) of Genaro Garcia Luna. Case Number CR−19−576 from U.S. District Court for
Eastern District of New York, Brooklyn Division. (mcrd)


3:19−mj−01094−BN *SEALED*−1 No electronic public notice will be sent because the case/entry is
sealed.




                                                                                                        25
